In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00079-CR
         ______________________________


        BRENDA ASHBY STONE, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
               Trial Court No. 35979-B




      Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Brenda Ashby Stone, appellant, has filed with this Court a motion to dismiss her appeal. The

motion is signed by Stone and by her counsel in compliance with TEX . R. APP . P. 42.2(a). As

authorized by Rule 42.2, we grant the motion. See TEX . R. APP . P. 42.2.

       Accordingly, we dismiss the appeal.




                                             Jack Carter
                                             Justice

Date Submitted:       July 7, 2008
Date Decided:         July 8, 2008

Do Not Publish




                                                2